

Exhibit 10.1


AMENDMENT



This Amendment is made as of January 8, 2007 by and among DFB Biotech, Inc. a
Delaware corporation (“Buyer”), and BioSpecifics Technologies Corp., a Delaware
corporation (“BTC”), and its wholly-owned subsidiary Advance Biofactures
Corporation, a New York corporation (“ABC”) (BTC and ABC each being hereinafter
individually, and collectively where applicable, referred to as “Seller”).
(Buyer and Seller are at times referred to herein collectively as the
“Parties.”)

 
RECITALS
 
Whereas the Parties entered into an Asset Purchase Agreement dated March 3, 2006
(the “APA”); and
 
Whereas the Parties now desire to amend the APA as detailed herein to clarify
certain provisions of the APA in light of subsequent events;

 
AGREEMENT
 
Now, therefore, in consideration of the premises and mutual covenants herein
contained as well as other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties intending to be legally
bound agree as follows:

 
1.
Any capitalized term in this Amendment not defined herein shall have the same
meaning as set forth in the APA.

 
2.
The following definitions shall be added as defined terms to Section 1.1 of the
APA:

 
“‘Auxilium’ - shall mean Auxilium Pharmaceuticals, Inc., the Delaware
corporation which is a party to the Auxilium License (as defined below).”
 
“‘Retained API’ - shall mean collagenase, excluding collagenase for dermal
formulations labeled for topical administration, OMITTED AND FILED SEPARATELY
WITH THE SECURITIES & EXCHANGE COMMISSION.”
 
“Transferred API’ - shall mean collagenase, including but not limited to
collagenase for dermal formulations labeled for topical administration, which is
the active pharmaceutical ingredient of the Product, OMITTED AND FILED
SEPARATELY WITH THE SECURITIES & EXCHANGE COMMISSION.”
 
“‘Auxilium License’ - shall mean the Development and License Agreement by and
between BTC and its Affiliates (as defined therein) and Auxilium, dated June 3,
2004, as amended May 10, 2005.”
 
“‘Auxilium Product’ - shall mean pharmaceutical products, excluding all dermal
formulations labeled for topical administration, which contain Retained API as
an active ingredient.”
 
“‘Competing Product’ - shall mean a product that contains Retained API as an
active ingredient and is sold in a country by a party (other than Auxilium its
Affiliates or Sublicensees as defined in the Auxilium License) for
 

--------------------------------------------------------------------------------


 
an indication when Auxilium, its Afilliates or Sublicensees also markets an
Auxilium Product approved for such indication in such country.”
 
“‘Retained Cell Banks’ - shall mean the cell banks of Seller as of the Closing
Date, which are listed in Schedule 1.1(h).”
 
“‘Transferred Cell Banks’ - shall mean the cell banks of Seller as of the
Closing Date, which are listed in Schedule 1.1(d).”
 
3.
Each definition below shall be deleted in its entirety from Section 1.1 of the
APA and replaced with the following:

 
“‘API’ - shall mean collagenase, which is the active pharmaceutical ingredient
for the Product, obtained from fermentation of Clostridium.”
 
“‘Overlap Intangible Assets’ - means the intangible assets (including Records
relating to the Transferred API and Transferred Cell Banks) owned or licensed by
ABC or BTC not solely related to topical uses and indications for collagenase,
which are used in the research, development, use, commercialization,
manufacture, sale or distribution of the Product, Retained and Transferred API,
including those set forth in Schedule 1.1(b).”
 
“‘Product’ - means the collagenase ointment manufactured by Seller and marketed
by Abbott Laboratories under the trademark SANTYL as successor to Knoll
Pharmaceutical Company pursuant to the Knoll License Agreement, as well as all
components of the SANTYL collagenase ointment including but not limited to the
Transferred API but excluding the Retained API.”
 
“‘Purchased Assets’ - means:
 
(a)  to the extent exclusively related to or used in connection with the API,
the Product, or Seller’s Topical Business, all items of inventory of the Seller
and ABC-C, wherever located, including all finished goods, work in process, raw
materials, spare parts, and all other related materials and supplies and listed
on Schedule 1.1(c) (collectively the “Purchased Inventories”);
 
(b)  (i) the ELA, the Product, and the Transferred API; and (ii) all Records of
Seller relating to the ELA, the Product, or related solely to the Transferred
API;
 
(c)  the Transferred Cell Banks;
 
(d)  the ABC-C Shares;
 
(e)  all the equipment and materials owned by BTC or ABC, located in the
Lynbrook, New York or Curaçao facilities, which are used exclusively in Seller’s
Topical Business and listed in Schedule 1.1(e);
 
(f)  the Knoll License Agreement and the Tufts License Agreement and all
Intellectual Property thereunder;
 
(g)  all Contracts relating solely to Seller’s Topical Business to which Seller
or ABC-C is a party and listed in Schedule 1.1(f) (the “Seller Contracts”);
 
(h)  to the extent related to the Transferred Employees, all personnel Records
and other Records that Seller is not required by law to retain in its
possession;
 
(i)  except as provided in Section 7.14(a) , all Intellectual Property owned or
controlled by Seller or ABC-C
 

--------------------------------------------------------------------------------


 
relating solely to (i) Seller’s Topical Business, (ii) the Product, (iii) the
Transferred API, (iv) the ELA, or (v) topical uses and indications for
collagenase, all as listed on Schedule 1.1(g), (collectively the “Intellectual
Property Assets”);
 
(j)  all clinical and other data, reports and communications to the extent
solely related to topical indications and uses for collagenase or Seller’s
Topical Business; and
 
(k)  all governmental authorizations and pending applications therefor, and
registrations, to the extent assignable, to the extent solely related to topical
uses and indications for collagenase or Seller’s Topical Business.”
 
“‘Seller Injectable Assets’ - means any tangible or intangible assets
(including, patents, trademarks, copyrights, or other Intellectual Property
asset, equipment, inventory, Contract or other asset) owned, licensed or leased
prior to the Closing Date by Seller, or any Affiliate of Seller, relating to the
research, development, use, commercialization, manufacture, sale or distribution
of the Auxilium Product, and set forth in Schedule 1.1(h).”
 
4.
Section 2.1(b) of the APA shall be deleted in its entirety and replaced with the
following:

 
“(b)  Overlap Intangible Assets. Upon the terms and subject to the conditions
set forth herein, at the Closing, but effective as of the Effective Time, Seller
shall exclusively (even as to Seller), perpetually, without royalty, and
irrevocably license to Buyer the right to use the Overlap Intangible Assets for
the research, development, use, commercialization, manufacture, marketing, and
sale of topical products, free and clear of any Encumbrances, and Buyer shall
accept such license from Seller of, the Overlap Intangible Assets.”
 
5.
The following shall be added to the APA as Section 2.2(o):

 
“(o).  any drug master file owned by Seller, its Affiliates or sublicensees,
including Auxilium. For purposes of clarity, the Parties agree that the ELA is
not, nor shall it be construed to be, a drug master file.”
 
6.
Section 7.7(a) of the APA shall be deleted in its entirety and replaced with the
following:

 
OMITTED AND FILED
SEPARATELY WITH THE
SECURITIES & EXCHANGE COMMISSION


7.
Section 7.15 of the APA shall be deleted in its entirety and replaced with the
following:

 
“7.15  Maintenance and Defense of Overlap Intangible Assets
 
Seller agrees that all patents and other Intellectual Property included within
the definition of Overlap Intangible Assets shall be maintained and defended in
all relevant jurisdictions throughout the OMITTED AND FILED SEPARATELY WITH THE
SECURITIES & EXCHANGE COMMISSION. Upon OMITTED AND FILED SEPARATELY WITH THE
SECURITIES & EXCHANGE COMMISSION, if a decision is made not to defend or
maintain any such patent or other Intellectual Property, then Seller agrees that
Buyer may maintain or defend
 

--------------------------------------------------------------------------------


 
such patent or other Intellectual Property and Seller shall provide, at Buyer’s
expense, all reasonable assistance requested by Buyer related to such
maintenance or defense.”

 
8.
The following shall be added to the APA as Section 7.18:

 
“7.18  Buyer Acknowledgment of Auxilium License
 
To the extent Records included in the Purchased Assets are subject to the
Auxilium License, Buyer acknowledges that Auxilium may have limited rights to
such Records. Therefore upon Auxilium’s reasonable written request and provided
that such Records are in Buyer’s actual possession, Buyer will grant Auxilium a
limited right to access, cross-reference, and use (at Auxilium’s sole cost and
expense) such Records to the extent (a) they are subject to the Auxilium License
and (b) they are reasonably required in regulatory filings for the Auxilium
Product.”

 
9.
The following shall be added to the APA as Section 7.19:

 
OMITTED AND FILED
SEPARATELY WITH THE
SECURITIES & EXCHANGE COMMISSION


10.
The references to “API” in Schedule 1.1(b) and Schedule 1.1(g) shall be amended
to refer to “Transferred API.”

 
11.
Except as expressly amended or modified hereby the APA shall remain in full
force and effect in accordance with its original terms.

 
 
[Remainder of page intentionally left blank]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed in
triplicate originals as of the date and year first above written.

 


SELLER:
 
   
BioSpecifics Technologies Corp.
 
 
  Advance Biofactures Corporation
By:
/s/ Thomas Wegman
 
By:
/s/ Thomas Wegman
 
Name: Thomas Wegman
   
Name: Thomas Wegman
 
Title: President
 
 
   
Title: President
 
         
BUYER:
 
     
DFB Biotech, Inc.
 
 
     
By:
/s/ Paul Dorman
       
Name:____________________________________
       
Title:______________________________________
     

 